Opinion issued August 15, 2019




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-19-00237-CV
                           ———————————
                      ERNESTO HERRERA, Appellant
                                       V.
 THE STATE OF TEXAS FOR THE INTEREST AND PROTECTION OF
                 ERNEST HERRERA, Appellee


                   On Appeal from the Probate Court No. 3
                           Harris County, Texas
                       Trial Court Case No. 266,007


                         MEMORANDUM OPINION

      Appellant Ernesto Herrera appealed from an order of involuntary

commitment, signed on March 22, 2019. On June 3, 2019, appellant filed an

unopposed motion to dismiss, asserting that he has been released from commitment

and his appeal is now moot. The motion is granted.
      We dismiss the appeal. Any pending motions are dismissed as moot.

                                 PER CURIAM
Panel consists of Justices Kelly, Hightower, and Countiss.




                                         2